Citation Nr: 0200944	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-02 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left femur fracture with left knee and hip disability, 
currently rated as 30 percent disabling.  

2. Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1942 to December 
1946.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA), Regional 
Office (RO) in which the evaluation for residuals of a left 
femur fracture with left knee and hip disability was 
increased to 30 percent and the evaluation for traumatic 
arthritis of the lumbar spine was increased to 20 percent.  
An increased evaluation for traumatic arthritis of the left 
ankle was denied.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the March 2000 rating decision, the January 2001 
statement of the case (SOC), the May 2001 supplemental 
statement of the case (SSOC), as well as the February 2001 RO 
letter.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The VA examined the veteran in February 2000 and 
September 2000.  

4.  The veteran's residuals of a left femur fracture with 
left knee and hip disability is manifested by chronic left 
knee and hip pain; popping and clicking of the left knee with 
crepitance.  

5.  The veteran's traumatic arthritis of the left ankle is 
manifested by dorsiflexion between 10 and 20 degrees, plantar 
flexion between 30 and 40 degrees and pain associated with 
extreme flexion in either direction.  

6.  The veteran's traumatic arthritis of the lumbar spine is 
manifested by flexion between 55 and 80 degrees, extension 
between 25 and 30 degrees, lateral bending between 15 and 20 
degrees and rotation between 20 and 25 degrees.  


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left femur fracture with left knee and hip 
disability have not been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2001).  

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left ankle have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5271 (2001).

4.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5292(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The March 2000 rating decision, the January 2001 
SOC, the May 2001 SSOC, as well as the February 2001 RO 
letter informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, SSOC and RO letter informed the veteran of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in February 2000 and September 2000.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected, to be 
combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5010 (2001).  

Residuals of a Left Femur Fracture with Left Knee and Hip 
Disability  

The veteran's residuals of a fracture of the left femur with 
left knee and hip disability have been evaluated as 30 
percent disabling under the provisions of Diagnostic Code 
5255 for impairment of the femur.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
disability.  A 60 percent evaluation requires fracture of the 
surgical neck of the femur with false joint; or fracture of 
the shaft or anatomical neck of the femur with nonunion, and 
weightbearing preserved with aid of a brace, but without 
loose motion.  Fracture of the shaft or anatomical neck of 
the femur with nonunion and loose motion (spiral or oblique 
fracture) warrants an 80 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2001).  

Upon a review of the evidence, the Board finds that the 
veteran's residuals of a fracture of the left femur with left 
knee and hip disability is characterized by chronic left knee 
and hip pain.  VA outpatient treatment records show that the 
veteran complained of chronic left knee pain in February 
1998.  On examination he had a full range of motion.  In June 
1999 there was popping and clicking of the left knee with 
crepitance.  At the February 2000 VA examination manipulation 
of the left hip was without associated pain on the day of the 
examination.  The veteran was unable to squat secondary to 
pain in his left knee.  He walked with a slight limp to the 
left.  At the September 2000 VA examination there was slight 
crepitation with flexion of the left knee.  However, there 
was no pain on rotation or other manipulations of the left 
hip.  As such, the Board finds that the veteran's residuals 
of a fracture of the left femur with left knee and hip 
disability more nearly approximates a 30 percent disability 
evaluation under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a 
(2001).  

On the other hand, the veteran's residuals of a fracture of 
the left femur with left knee and hip disability is not 
characterized by fracture of surgical neck of the femur with 
false joint; or by fracture of shaft or anatomical neck of 
the femur with nonunion, without loose motion, and 
weightbearing preserved with aid of brace.  The February 2000 
VA examination of the left knee revealed some crepitation to 
range of motion, stable anterior / posterior drawer signs, as 
well as medial and lateral ligaments.  The x-rays showed 
degenerative joint disease changes of the left hip and left 
knee with an old healed fracture of the left femur.  The 
August 2000 VA radiology report reveals that a small 
osteophyte was seen from the inferior aspect of the patella 
of the left knee.  Mild generalized osteoporosis was seen in 
the left hip.  The hip joint space appeared to be slightly 
narrow.  No other soft tissue or bony abnormality was seen.  
At the September 2000 VA examination the left knee was stable 
both anteriorly and posteriorly as well as medially and 
laterally.  The left femur was without tenderness over the 
fracture site.  There was no gross deformity to the left 
thigh and there was no evidence of tissue loss or muscle 
impairment.  Consequently, an increased disability evaluation 
in excess of 30 percent is not warranted under Diagnostic 
Codes 5255.  

The Board has considered alternatively rating this disability 
under other diagnostic codes, but such would not result in an 
evaluation higher than the current 30 percent assigned under 
Code 5255.  In this regard, the reported range of motion of 
the left knee and hip would be rated less than 30 percent 
under limitation of motion, Diagnostic Codes 5251, 5252, 
5253, 5260 and 5261.  At the February 2000 VA examination the 
left knee flexion was 130 degrees and extension was 0 
degrees.  Left hip flexion was 105 degrees and extension was 
10 degrees.  Abduction was 35 degrees, adduction was 9 
degrees, internal rotation was 38 degrees, external rotation 
was 10 degrees.  At the September 2000 VA examination the 
veteran's left knee had full extension of 0 to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71a (2001).  

As the medical evidence does not show a flailing left hip 
joint, ankylosis of the left hip joint or left knee, 
recurrent or lateral instability of the left knee or 
impairment of the tibia and fibula an evaluation under 
Diagnostic Codes 5250, 5256, 5257, or 5262 is not warranted.  
38 C.F.R. § 4.71a (2001).  

Traumatic Arthritis of the Left Ankle  

The veteran is currently receiving a 10 percent evaluation 
under Diagnostic Code 5010 for traumatic arthritis and 
Diagnostic Code 5271 for limitation of ankle motion.  
Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5271, Plate II, indicating that "normal" 
range of motion in the ankle is from 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent disabling is warranted 
for the veteran's service-connected traumatic arthritis of 
the left ankle.  At the February 2000 VA examination left 
ankle dorsiflexion was 10 degrees, plantar flexion 30 
degrees.  There was 2 + edema with tenderness over the medial 
and lateral malleolus, and there was severe pain with full 
extension and flexion.  At the September 2000 VA examination 
the range of motion was 20 degrees of dorsiflexion and 40 
degrees of plantar flexion.  There was pain associated with 
extreme flexion in either direction.  The evidence does not 
demonstrate the presence of marked limitation of motion in 
the left ankle.  Although the veteran had some restriction of 
motion about the left ankle the Board is of the opinion that 
this pathology is adequately compensated by the current 10 
percent evaluation assigned, which corresponds to a moderate 
limitation of motion or moderate degree of ankle disability.  
In the absence of evidence showing that the veteran's left 
ankle is productive of marked limitation of motion or other 
evidence of a marked left ankle disability, the Board cannot 
conclude that the criteria have been met for a higher 
evaluation.  

The Board also notes that in the absence of evidence 
demonstrating the presence of ankylosis in the left ankle, 
there is no basis for assignment of an increased evaluation 
for the veteran's service-connected traumatic arthritis of 
the left ankle under Diagnostic Code 5270.  

For the reasons stated above, therefore, the Board finds that 
the criteria for an evaluation in excess of 10 percent 
disabling have not been met for the veteran's service-
connected traumatic arthritis of the left ankle.  
Accordingly, the veteran's claim for an increased evaluation 
must be denied.

Traumatic Arthritis of the Lumbar Spine  

The veteran's traumatic arthritis of the lumbar spine is 
evaluated as 20 percent disabling under Diagnostic Code 5010 
for traumatic arthritis and Diagnostic Code 5292 for 
limitation of lumbar spine motion.  A 20 percent evaluation 
requires moderate limitation of motion.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).  It must be noted that the terms such as "moderate", 
and "marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (2001).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2001).

Since diagnostic code 5292 provides for three levels of 
disability based upon limitation of motion in the four planes 
of movement in the lumbar spine, designated as slight, 
moderate or severe, we can infer that the levels of 
disability based upon limitation of motion correspond 
generally to ranges of degrees in each of the planes of 
movement.  Accordingly, a slight disability would be measured 
as a loss of motion up to approximately 33 percent of the 
normal range of motion; a moderate disability would be 
measured as a loss of motion between 33 and 66 percent of 
normal range of motion; and, a severe disability would be 
measured as a loss of motion greater than 66 percent of 
normal range of motion.  

A careful review of the evidence of record finds that 
entitlement to an increased evaluation for the service-
connected traumatic arthritis of the lumbar spine is not 
warranted.  The objective evidence of record does not 
indicate that the veteran's traumatic arthritis of the lumbar 
spine has resulted in severe limitation of motion.  At the 
February 2000 VA examination flexion was to 55 degrees and 
extension was to 25 degrees.  Right lateral flexion was to 20 
degrees and left lateral flexion was to 15 degrees.  Right 
and left rotation was 25 degrees.  At the September 2000 VA 
examination flexion was to 80 degrees and extension was to 30 
degrees.  Lateral extension was 20 degrees bilaterally and 
rotation was 20 degrees bilaterally.  Clearly, the evidence 
does not demonstrate entitlement to an evaluation in excess 
of 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

As there is no evidence of fractured vertebra or ankylosis of 
the spine, the Board finds no basis for application or 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, or 5289.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected traumatic arthritis of 
the lumbar spine.  

Deluca Consideration

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, increased ratings are not warranted on the basis of 
these regulations.  

The February 2000 VA examiner commented that concerning the 
pain associated limited range of motion in his left knee 
because of the constant pain that was associated with this 
condition, the veteran would be limited in extended walking 
or climbing or squatting.  He would not be able to carry 
extended weight secondary to the pain in this condition.  
Reflexes were present and normal.  The veteran was unable to 
squat secondary to ankle pain.  Regarding the lumbar spine 
there was slight tenderness about the belt line at the L5-S1 
area.  However, there was no evidence of muscle spasm.  
Straight leg raising was negative and there was no evidence 
of muscle or sensory loss in either extremity.  At the 
September 2000 VA examination the left knee was without 
swelling.  Neurologically there were no deficits.  There was 
no left ankle swelling or redness.  The veteran was stable 
medially and laterally.  With respect to the lumbar spine the 
veteran could stoop and rise with the assistance of his arms.  
There was no muscle spasm.  Straight leg raising was negative 
and reflexes were normal and equal bilaterally.  The veteran 
could stand on his toes and heels without difficulty.  

The veteran is adequately compensated for these symptoms.  
The objective findings have not been shown to be productive 
of additional disability or functional impairment in excess 
of the currently assigned 30 percent for residuals of a left 
femur fracture with left knee and hip disability, 10 percent 
for traumatic arthritis of the left ankle and 20 percent for 
traumatic arthritis of the lumbar spine.  Thus, the Board 
concludes that there is not pain, which warrants an increased 
rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For these 
reasons, higher evaluations are not warranted based on 38 
C.F.R. §§ 4.40, 4.45, or 4.59 (2001).


ORDER

An increased evaluation for residuals of a left femur 
fracture with left knee and hip disability is denied.  

An increased evaluation for traumatic arthritis of the left 
ankle is denied.  

An increased evaluation for traumatic arthritis of the lumbar 
spine is denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

